Citation Nr: 0218247	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), secondary to a service 
connected left foot disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, her mother, her ex-husband, and a friend


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty for training from May 
1995 to July 1995, and on active duty from July 1996 to 
June 1997.



FINDINGS OF FACT

1.  The Regional Office (RO) has provided all required 
notice and obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Service connection is in effect for tender scar, left 
foot, rated 10 percent disabling, and residuals of a 
ganglion cyst excision, left foot, rated noncompensable.  

3.  The veteran underwent surgery on the left foot in 
April 1999, and received treatment for a CVA in July 1999.  

4.  There is an etiological relationship between the 
surgery required for alleviation of the service-connected 
left foot disorder and the current CVA. 


CONCLUSION OF LAW

The CVA is the result of the surgery required by the 
veteran's service-connected left foot disorder.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the May 2000 rating decision, the July 2000 statement of 
the case, and the March 2001 and June 2001 supplemental 
statement of the cases the RO generally provided the 
appellant with the applicable law and regulations and gave 
notice as to the evidence needed to substantiate her 
claim.  In addition, the RO's March 2001 letter to the 
appellant explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, 
indicated what evidence was already of record, and asked 
the appellant to provide or authorize the release of 
additional evidence relevant to the claim.  The RO did not 
receive a response to this letter.  The Board finds that 
the RO provided the appellant with all notice required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the Board finds that 
this duty has been met.  The VA has secured opinions in 
the veteran's case, and she has not indicated that any 
additional evidence is present. Finally, the appellant has 
had ample opportunity to present evidence and argument in 
support of her appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result 
in any prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Analysis

Initially, the Board notes that service connection is in 
effect for residuals of a left foot ganglion cyst, and for 
a tender scar of the left foot.  Service connection on a 
secondary basis is warranted when it is demonstrated that 
a disorder is proximately due to or the result of a 
disorder of service origin.  38 C.F.R. § 3.310 (2002).  
Additionally, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of 
a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc)  

Here, the veteran contends that the surgery the veteran 
underwent in April 1999 resulted in a CVA.  A review of 
the evidence of record indicates that the veteran 
presented at a VA medical facility in April 1999 with an 
unresponsive soft tissue mass on the dorsal lateral aspect 
of the left foot.  Under local anesthesia, identification 
was made of a white, glistening, fibrous material.  
Attempts were made to remove the bundle in total.  
However, perforation of the bundle eradicating the viscous 
material made access to the stock more readily available.  
This stock was taken down to the extensor digitorum brevis 
tendon of the fifth toe.  It was removed, and visual 
inspection assured virtual compete eradication of the 
mass.  The postoperative diagnosis was soft tissue mass of 
the left foot.  

The veteran was treated at a service medical facility in 
July 1999, after she reported the sudden onset of "buzzing 
in the head," emesis without nausea, and a bad headache.  
The April 1999 procedure was noted.  She was admitted for 
hospitalization with evidence of cerebellar stroke.  
During hospitalization, there were no complications from 
the stroke, and she showed signs of improvement.  There 
was no evidence of deep vein thrombosis.  At the time of 
discharge, the cause of the stroke was not very clear.  It 
could have been related to oral contraceptives, sudden 
elevation of blood pressure, or there was the possibility 
of knocking off something from the anterior mitral valve 
leaflet.  Followup treatment was afforded for the CVA and 
for additional disabilities. In a December 2000 treatment 
note, it was reported that the suspected causes of the 
cerebellar CVA were tobacco use, oral contraceptive (OCP) 
use, and migraines.  

The veteran was examined by the VA in November 1999, at 
which time she reported the April 1999 surgery, and 
indicated there had been no improvement since that time.  
She also had a minor thickening of her speech.  The 
examiner noted that he did not have a form for examination 
of residual of stroke, so that issue would not be 
examined.  The diagnoses included reflex sympathy disease 
(RSD) of the left foot and lower extremities, and minor 
speech impediment.  

Submitted in April 2000 were a series of lay statements 
from the veteran's friend, mother and ex-husband, the 
latter who was a medic during service.  The friend 
indicated that she had accompanied the veteran to follow-
up treatment.  On initial follow-up, there was swelling, 
drop in temperature and discoloration of the left lower 
extremity.  The treating physician concluded that these 
were normal postoperative symptoms.  However, on later 
treatment, the continued swelling, discoloration and 
temperature change led to concern.  When she asked the 
physician what could have caused these symptoms, the 
physician replied "It looks like we put the tourniquet on 
too tight."  The veteran's ex-husband noted that the 
veteran had excruciating pain in the left leg, and was 
admitted to a service medical facility in July 1999 for a 
moderated cerebral stroke.  When the ex-husband reported 
the April 1999 surgery, which resulted in a diagnosis, in 
part, for RSD, the doctor on duty mentioned that the 
possibility of blood clots was extremely high within 
patients who have outer extremity surgeries.  The 
veteran's mother reported the follow-up treatment, along 
with the July 1999 treatment.  On the day following the 
stroke, the small lump in the left foot that had been 
present was no longer there.  

The veteran, along with her mother, ex-husband, and friend 
presented testimony at a formal hearing in August 2000.  
The veteran indicated that she had been in therapy for 
three months.   (Transcript, hereinafter T-4)  Her friend 
noted that she had taken her to the hospital after the 
veteran had her stroke, and the treating physician said 
that there had been a blood clot that broke and went to 
her brain.  It was noted that the veteran did not have any 
other physical disabilities.  (T-4).  The veteran's ex- 
husband noted some lumps, which initially could have been 
the result of surgery, but that the lump never went away 
(T-6).  He confirmed that a stroke was not considered 
initially, given the veteran's age and health (T-11).  The 
veterans' mother confirmed the previous testimony (T-16).  

In view of the contentions raised, the veteran was 
referred for examination and opinion at a VA facility in 
February 2001.  The history of the April 1999 procedure, 
with the resultant RSD, was noted.  The veteran stated 
that she felt a lump on the back of the knee, but the lump 
disappeared the day before the stroke.  The veteran 
contended that this lump went from her knee to her heart, 
resulting in the stroke.  The examiner concluded that even 
if the veteran had formed a clot in the legs, there was no 
way that clot can go towards the left side and cause 
damage to the brain.  He further concluded that  clot 
cannot go toward the left side of the heart, cause damage 
to the mitral valve, and stroke.  He further noted that 
during the veteran's hospital stay, multiple tests were 
done, to include echocardiography or transesophegeal 
echocardiography, which showed no evidence of the 
veteran's etiology for a stroke.  The examiner did not see 
any evidence of any clot, even with the transesophageal 
echocardiography.  Finally, he noted that the clot from 
the right side of the heart cannot cause damage to the 
mitral valve, then resulting in a stroke.  Mitral valve 
damage seemed to be longstanding, and the examiner 
concluded that the veteran was either born with such a 
defect or acquired it many years prior to examination. 

The veteran was examined for compensation purposes by the 
VA in August 2001.  This examination was limited to the 
lower extremities.  The diagnosis was sympathetic reflex 
dystrophy, postoperative ganglion excision.  

William A. Kutchera, MD, reviewed the veteran's records to 
determine the proper medication to be utilized during the 
veteran's pregnancy.  He noted the surgical procedure on 
the left lower extremity, and that the veteran developed a 
reflex sympathetic dystrophy of the leg which resulted in 
significant redness and swelling of that extremity.  She 
was in physical therapy for this process when she suffered 
her stroke.  Dr. Kutchera opined that the prior stroke 
most likely occurred secondary to an embolic event.  He 
came to that conclusion based on its bilateral nature and 
its occurrence in a young woman.  

The Board must now consider this evidence in light of the 
cited law and regulations.  For the veteran to prevail, 
she must demonstrate that the CVA is proximately due to or 
the result of the surgery performed for alleviation of the 
service connected disability - that is, that there is an 
etiological relationship between the two.  Standing 
against this proposition is the conclusion reached at the 
February 2001 VA compensation examination.  At that time, 
the examiner concluded that even if the veteran sustained 
a clot in the legs, there was no way that this could have 
gone towards the left side and into the brain, and that 
any mitral valve damage was longstanding.  The Board has 
also noted remarks in a number of outpatient treatment 
records, which appear to ascribe additional causes for the 
stroke.  However, in each of these cases, there is no 
medical support given for the findings.  In support of her 
claim, the veteran has submitted lay statements and 
personal testimony, along with the conclusions on a review 
of her case by a private physician.  The Board notes that 
the veteran's ex-husband has testified that he was a medic 
during service, attesting to medical training and 
experience.  Hence, his conclusions must be given greater 
probative weight than those without such training.  
Grottveit v. Brown, 5 Vet.App. 91-93 (1993).   His 
conclusion that the required relationship was present was 
echoed in the September 2002 statement by Dr. Kutchera, 
who found that the stroke was most likely the result of an 
embolic event.  The veteran's youth and lack of 
cardiovascular symptoms prior to the stroke lend 
additional weight to a finding that there was an 
etiological relationship between the surgical residuals 
and the stroke.  

Under the provisions of 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102, where a reasonable doubt exists, it must be 
resolved in favor of the veteran.  The Board finds that 
the evidence, as noted above, raises at least a reasonable 
doubt as to the etiology of the stroke.  Accordingly, by 
resolving the benefit of this doubt in the veteran's 
favor, the Board concludes that secondary service 
connection for a stroke is appropriate.  Therefore, the 
veteran's appeal must be granted. 38 C.F.R. §  3.310. 



ORDER

Service connected for a CVA secondary to a left foot 
disorder is granted, subject to the provisions governing 
the payment of monetary benefits.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

